Citation Nr: 1641859	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  05-33 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residual disability from a T12 fracture, based upon pre-surgical and post-surgical treatment at a Department of Veterans Affairs (VA) facility from December 2001 to January 2003 and from January 2003 to February 2003.


ATTORNEY FOR THE BOARD

Dan Brook, Counsel









INTRODUCTION

The Veteran had active service from January 1971 until April 1972

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a March 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Board initially considered this appeal in February 2008 and denied the claim to the extent the Veteran sought entitlement to 38 U.S.C.A. § 1151 benefits for the January 28, 2003, surgery which was performed at the Medical University of South Carolina (MUSC) and remanded the claims concerning entitlement to 38 U.S.C.A. § 1151 benefits for post-surgical hospitalization and treatment at VA from January to February 2003 and entitlement to a total disability rating based on individual unemployability (TDIU) for additional development.  The Veteran appealed the February 2008 decision to the United States Court of Appeals for Veterans Claims, and in a June 2010 memorandum decision the Court affirmed the Board's denial of benefits under 38 U.S.C.A. § 1151 for the January 28, 2003, surgery performed at MUSC.  Therefore, that issue is no longer before the Board.

In a February 2011 decision, the Board denied the claims for entitlement to benefits under 38 U.S.C.A. § 1151 for post-surgical treatment and entitlement to TDIU.  The Veteran appealed the February 2011 decision to the Court, and in an April 2012 memorandum decision, the Court vacated the portion of the Board's February 2011 decision concerning entitlement to compensation under 38 U.S.C.A. § 1151 and remanded that claim for further development.  The April 2012 memorandum decision indicated that the scope of the claim included assertions of VA negligence prior to the January 28, 2003, surgery, including the late provision of surgical care and the failure to consider alternative operations to the surgery provided. 

The Board's February 2011 denial of TDIU was affirmed by the Court.  However, the Court noted that TDIU could be revisited as a downstream issue should benefits under 38 U.S.C.A. § 1151 be granted in the future.

The Veteran was previously represented by a private attorney.  The attorney withdrew representation in an August 2014 letter.  The Agency of Original Jurisdiction acknowledged the withdrawal of representation in the May 2015 supplemental statement of the case which was issued to the Veteran.  In August 2015, the Board remanded the case for further development.  


FINDINGS OF FACT

Pre-surgical and post-surgical treatment provided in relation to the Veteran's T-12 fracture did not result in the Veteran incurring any additional disability.   

CONCLUSION OF LAW

The criteria for VA compensation under the provisions of 38 U.S.C.A. § 1151 for residual disability from a T-12 fracture are not met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (CAVC) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In pre rating letters sent in August, September, and October 2004, the RO notified the Veteran of the evidence needed to substantiate his claims.  These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The appellant has substantiated his status as a Veteran.  He was notified of all other elements of Dingess notice, including the disability-rating and effective-date elements of his claims, in a February 2008 letter.  Contrary to VCAA requirements, some of the VCAA-compliant notice in this case was provided after the initial adjudication of the claims.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The timing deficiency was cured by readjudication of the claims in an August 2010 supplemental statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records and all of the identified post-service private and VA treatment records, and medical records from the Social Security Administration (SSA).  It is unclear why, but, subsequent to the Board's remand, VA's Remand and Rating Development Team (RRDT) made another request for SSA records in March 2009.  This action was not requested in the Board's remand.  SSA responded that the records were not available, and the RRDT certified in April 2009 that the SSA records were unavailable.  The Board simply notes that those records were already in the claims file as of October 2004.  There is no reason to believe that any records were omitted.  

In addition, the Veteran was afforded with numerous VA examinations and accompanying VA opinions.  The examinations are adequate because they were performed by a medical professionals based on a review of claims file, solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The resulting diagnoses and rationales were consistent with the examinations and the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  Notably, the Veteran has argued that the October 2015 physician was not qualified to render her supplemental opinion in this case because she is not a neurosurgeon.  However, VA was not required to solicit the supplemental opinion from a neurosurgeon only from a medical professional who is appropriately qualified to render the opinion through education, training and/or experience.  See e.g. See Cox v. Nicholson, 20 Vet. App. 563, 568 - 570 (2007).  Given that the medical professional in question is a physician, it is reasonably established that she has sufficient background knowledge in relation to the pertinent disability at issue in this case and the type of VA and private medical care that was provided.  Accordingly, the Board finds that she is adequately qualified to render her opinion.  The Board also finds that the opinion she has provided, considered in conjunction with the other medical opinion evidence, is adequate.

As noted above, this appeal involves remands by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While such substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this case, the RO substantially complied with the Board's remand instructions from February 2008 and August 2015 by scheduling the Veteran for an appropriate VA examination and obtaining appropriate medical opinions.  The Veteran was also provided an opportunity, by the Board's remand, and by letters sent in July 2009 and March 2009, to document his conversation with Dr. C, a VA examiner, to the effect that immediate second surgery was needed.  He did not provide such documentation.  The Board therefore concludes that its remand instructions were substantially completed. 

In sum, VA's duties to notify and assist have been met.  -

II.  Analysis

The law provides that compensation may be paid for a qualifying additional disability not the result of the Veteran's willful misconduct, caused by hospital care, medical or surgical treatment, or examination furnished the Veteran when the proximate cause of the disability or death was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not recently foreseeable.  38 U.S.C.A. § 1151.

The regulations provide that benefits under 38 U.S.C.A. § 1151(a) for claims received by VA on or after October 1, 1997, as in this case, for additional disability due to hospital care, medical or surgical treatment, or examination, require actual causation not the result of continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361.  The additional disability or death must not have been due to the Veteran's failure to follow medical instructions. 38 C.F.R. § 3.361(c)(3). 

In determining whether additional disability exists, the Veteran's physical condition immediately prior to the beginning of the hospital care, medical or surgical treatment, or other incident in which the claimed disease or injury was sustained (i.e., medical examination, training and rehabilitation services, or work therapy), is compared to the Veteran's condition after such treatment, examination or program has stopped.  38 C.F.R. § 3.361(b).

Provided that additional disability is shown to exist, the next consideration is whether the causation requirements for a valid claim have been met.  In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the Veteran's additional disability.  38 C.F.R. § 3.361(c)(1).  Furthermore, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).

It must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  To establish the proximate cause of an additional disability or death, it must be shown that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination.

The record establishes that the Veteran fell from a ladder in December 2001 and was evaluated at a VA facility.  A compression fracture at T-12 was assessed and was treated conservatively.  The Veteran noted worsening back pain, and was eventually scheduled for surgery at the Medical University of South Carolina on a fee basis.  He asserts that he has additional disability because the surgery failed.  The Veteran attributes the surgical failure to his treatment by VA.

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board notes initially that the actual spinal surgery was performed at a private facility, and the matter as to whether section 1151 compensation could be awarded based on such surgery has been previously adjudicated and denied as a matter of law.  See the Board's February 2008 decision and subsequent June 2010 Court decision affirming the February 2008 decision.  Thus, the Board's decision here is limited solely to pre and post-surgical hospitalization and medical care at the VA Medical Center in Charleston, South Carolina, from December 2001 to January 2003 and from January 3, 2003 to February 2003.  Accordingly, the Veteran's arguments concerning alleged additional disability resulting from the surgery itself and alleged lack of informed consent in relation to the procedure will not be addressed.  

The record has been reviewed and the Veteran examined by several physicians in an attempt to obtain an opinion regarding whether there are current residuals of the Veteran's treatment at a VA facility.  In November 2009, a VA physician, Dr. K, reviewed the claims file, including CT scans and x-rays.  The reviewer was unable to find any additional disabilities due to carelessness, neglect, lack of proper skill, error judgment or similar instance of fault on part of the VA in furnishing the post-operative treatment after February 2003.   

In March 2010, Dr. K reiterated that that he could find no medical evidence to confirm or suggest that any additional disability resulted from carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of the VA in furnishing the postoperative surgical care during the admission to the VA hospital in February 2003.  

In June 2010, the Veteran was again examined, and the claims file was reviewed.  The examiner noted that best estimates based on radiographic reports indicated that the best estimate of the timing of the failure of the plate and screw fixation from the surgery was between July 2003 and December 2004.   The examiner found that thoracolumbar spine appeared to be grossly normal.  There was no evidence of deformity.  There was no evidence of lordosis, kyphosis, or scoliosis.  There was no objective evidence of pain.  There was no ankylosis.  There was no evidence of tenderness, spasm weakness, atrophy, or guarding.  There were no postural abnormalities.  Neurological examination was essentially negative.  There was no evidence of sensory or motor deficit.  Reflexes were 2+ throughout bilaterally.  

On examination of the muscles, there was no evidence of muscle atrophy.  Muscle tone and strength appeared to be normal.  Muscle strength was 5 out of 5.  There was no evidence of functional loss of any joint; however, there was some pain and fatigue in the lower back area.  There was no evidence of loss of endurance on repetitive movements.  There was no evidence of intervertebral disc syndrome.  The examiner concluded that there was no additional disability appreciated in this case.  According the examiner, the Veteran underwent a surgery of a fracture at T12.  Healing of spinal fractures can be prolonged and can result in residual pain.  In spite of the reported pain, there was no decrease range of motion of the spine, or neurological signs or symptoms or significant functional impairment.  There was no evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar fault on the part of the VA.  

The Board notes that the November 2009 VA examiner indicated that the failure of the Veteran's surgical hardware is not reasonably foreseeable, however, there was no indication or assertion on the part of the examiner that this failure was associated with VA treatment.  Also, as already indicated, the surgery itself was performed at a private facility and is thus, not within the scope of the instant appeal.

At a September 2012 private medical examination, the Veteran reported low back pain dating back to 2001; surgery in 2003 and breakage of the hardware a week after the surgery.  The Veteran also indicated that he had been advised to have more surgery.  He was taking Lortab for pain and complained of low back pain and pain in the left flank.  He denied any pain in the legs.  Physical examination showed strength 5/5x4 in the extremities, sensation intact to light touch, reflexes 1+ throughout, coordination intact to finger nose finger testing, the low back soft and non-tender and negative straight leg raise.  An MRI of the lumbar spine showed no spinal stenosis and an MRI of the thoracic spine showed kyphotic deformity at T12, T11 with screws broken and T11-L1 fusion.  The Veteran was diagnosed with thoracic spondylosis without myelopathy.  The examining physician commented that it would have been better if surgery would have been done at the time the Veteran's hardware failed, as he was currently left with pain.  The physician also noted that the Veteran might be a candidate for a dorsal column stimulation (DCS) but that he would need additional conservative treatment measures.  Additionally, the physician indicated that given the presence of kyphotic deformity and broken screws, and after reviewing all previous records from VA, it was the physician's opinion that it was likely that the screws broke shortly after surgery.  The physician's treatment plan was for the Veteran to start taking Celebrex and to refer the Veteran to a pain medicine specialist for a consultation for possible epidural steroid injection of the thoracic/lumbar spine.  

At a subsequent April 2015 VA examination, Dr. K diagnosed the Veteran with compression fracture of T12.  He noted that the Veteran continued to have gibbous and broken screws and plate and that his current complaints included constant back pain and stiffness with radiculopathy.  Lumbar range of motion testing showed forward flexion to 85 degrees; extension to 20 degrees; right and left lateral flexion to 20 degrees; and right and left lateral rotation to 30 degrees.  The examiner commented that the Veteran's range of motion loss did represent functional loss and that pain was noted in all directions of motion and on weight bearing.  Also, the Veteran had slight to moderate diffuse palpatory tenderness in the thoracic lumbar region.  Additional loss of function or range of motion after three repetitions was not observed.  Dr. K commented that the examination findings supported the Veteran's statements describing repetitive use over time and that pain did significantly limit functional ability with repeated use over time.  

There was no muscle spasm detected during the examination and the Veteran's localized tenderness resulted in abnormal gait and/or abnormal spinal contour.  The Veteran's low back disability was characterized by deformity, disturbance of locomotion and interference with standing.  Muscle strength testing in the lower extremities was considered normal and the Veteran did not have muscle atrophy.  Sensation to light touch was normal in the upper anterior thighs, the thighs/knees and the right lower leg/ankle and foot/toes but was decreased in the left lower leg/ankle and left foot/toes.  Straight leg raising test was negative bilaterally.  Dr. K concluded that the Veteran had signs or symptoms of radiculopathy in the form of mild left lower extremity paresthesias and/or dysesthesias and mild left lower extremity numbness.  The nerve root involved was the left sciatic nerve and the level of severity of the impairment was mild.  Dr. K noted that to aid locomotion the Veteran occasionally used a wheelchair; occasionally used a walker and constantly used a cane.  Dr. K also noted that arthritis of the thoracolumbar spine had been noted on imaging studies.    

The examiner indicated that the Veteran's thoracolumbar spine condition did impact his ability to work in that he could only lift/carry 20 pounds; could only stand for as much as 15 minutes at a time and could only sit for as much as 60 minutes at a time.  Also, the Veteran could walk 200 feet but less than 1/4 mile; had to avoid uneven terrain and steep slopes.  Additionally, the Veteran could not run or jump; had a limited ability to repetitively stoop, squat, pull, push, sweep or mop and could not dig, kneel, crawl or ride a bike.  He was also limited in climbing stairs and could not climb ladders.  

After examination, the examiner commented that compression fractures of the thoracic lumbar spine are either stable or unstable fractures and that the treatment for these types of fractures remains controversial.  Advocates can be found for both operative and nonoperative management.  Deformities of kyphosis caused by fracture, fracture dislocations and unstable burst fractures can be treated in the two-stage procedure with anterior transthoracic decompression and fusion followed several weeks later by second stage posterior fixation using hardware and fusion. 

The examiner also found that the surgery the Veteran underwent did not cause residual fractures of T12.  Rather, the Veteran's compression fracture of T12 occurred December 9, 2001, as MRI and CT scans in October 2002 documented the angulation/ gibbous of the thoracic lumbar spine had occurred.  Surgery on January 28, 2003 was performed to correct and stabilize/fuse the unstable fracture.  Unfortunately, the surgery failed.  However based on a review of available medical reports, the Dr. K did not find significant information which would suggest that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instances of fault in relation to the surgery.

Dr. K was also asked whether any action or inaction by VA caregivers in furnishing pre-surgical treatment from December 2001 until January 2003 constituted carelessness, negligence, lack of proper skill, error in judgment, or similar instances of fault.  He commented that based on a chronological review of treatment records pertaining to this time frame, there was a delay in recognition and reporting of the 30% T12 compression fracture. The primary care physician did not recognize the compression fracture for several months and continued to treat the Veteran for low back pain with analgesics, did not refer the Veteran for orthopedic or neurosurgical consultation until October 2002, 10 months after the injury, and no follow-up radiographic studies were completed until October 2002.  Also, no braces, orthotics, or other types of support were provided.  Thus, based on the written medical records it was the examiner's opinion that the delay in recognizing and reporting the compression fracture did not meet the standard degree of care that would be expected of a reasonable healthcare provider. 

Regarding whether there was any additional disability as a result of the VA post-surgical hospitalization and follow-up treatment, Dr. K commented that based on the various medical reports, the Veteran continued to experience similar symptomatology of lower back pain but developed radicular pain postoperatively involving the left extremity.  Dr. K noted that he had done a complete orthopedic assessment of the Veteran on October 28, 2008.  At that time, neuromuscular assessment showed motor muscle strength and sensory evaluation was within normal limits however bilateral deep tendon reflexes of Achilles tendon was absent and  patellar reflexes were intact.  Dr. K noted that the Veteran is diabetic and this could account for the loss of Achilles reflexes.  

Dr. K also noted that October 9, 2008, radiographs of the lumbar spine showed multiple level degenerative disk disease with degenerative osteoarthritis.  Fixation screws were found to have fatigued and broken; there was, angulated kyphosis centered at T11, bridging osteophytes were stable between T10 and T11, and a bone strut was found to be present, spanning T11-L1.  Degenerative changes of a mild to moderate degree were diagnosed.  Additionally, current radiographs from March 2015 reported similar pathology.  Thus, based on the current and prior examinations, Dr. K concluded that no additional significant disability was noted as a result of the VA post-surgical hospitalization and follow-up treatment.

In regard to the September 2012 private medical opinion that the surgical screws broke shortly after the Veteran's surgery, Dr. K noted that post-operative x-ray reports dated January 27, 2003, January 28, 2003, January 29, 2003, and January 31, 2003 which were taken after the Veteran had reportedly sustained in-hospital falls and indicated the near anatomical alignment of the spine with no evidence of hardware failure or loosening.  Similarly, a July 2003 X-ray finding indicated that fixation devices were intact and an October 2004 MRI indicated spinal fixation across the thoracolumbar junction, that metallic artifact distortion integrity of the region could not be confirmed, and that there was no obvious spinal canal compromise.  Then an X-ray from December of 2004 reveals the failure of the fixation device with broken screws.  Accordingly, based on the above radiographic studies, it was concluded that the failure of the fixation hardware and broken screws occurred after the Veteran was discharged from the hospital and 5 to 6 months after surgery.  

Regarding any postsurgical instability, falls and the effect of pain on the Veteran's spine, Dr. K commented that the Veteran is exogenous grossly obese, weighing over 260 pounds, is diabetic and has a pituitary disorder.  He also has idiopathic osteoarthritis probably due to normal wear and tear plus aging factors, along with a significant injury involving the knee and ankle. Taking these risk factors into account plus the compression fracture to his back the Veteran is at risk for falls and instability of gait and that with a fall, escalation of pain involving the spine is to be temporarily expected.

In sum, Dr. K indicated that the Veteran underwent reduction, decompression and surgical fusion of T12; however, the hardware fatigued and failed before the bone fused, and therefore his gibbus (i.e. extreme kyphosis) re-occurred.  Dr. K indicated that the failure is an anticipated the surgical risk and was noted in the consent form that was signed.  All of the complications and risks associated with this type surgery were not noted in the written records; however, there was no indication of any surgical negligence.  Dr. K opined that no additional disabilities occurred, since the Veteran's spinal symptomatology and deformity occurred (i.e. were present) prior to surgery.

In an October 2015 supplemental opinion, a different VA physician found that it was less likely than not that the Veteran had any additional disability as a result of a lack of appropriate or timely diagnosis of his T12 compression fracture from December 2001until January 2003.  The physician noted that the pre-surgical records did not show any neurological deficits prior to surgery. Therefore, the Veteran did not develop additional disability (i.e. neurological deficits) as a result of the delay in being referred to a neurosurgeon or a neurosurgeon not scheduling surgery sooner.  The physician also indicated that several notes after surgery on examinations in 2004, 2008, and 2010 also document no neurological deficits.  Additionally, the physician commented that a brace at the time of diagnosis may have provided some support and relieved the pain some before surgery, but it did not appear that any neurological deficits resulted from not having a brace or not doing the surgery earlier and also, a brace worn before surgery would not have affected the level of pain experienced by the Veteran after surgery.  Further, the physician noted that some patients find braces to be uncomfortable.  The physician found that appropriate surgery and consent was done with appropriate noted anticipated surgical risks prior to surgery.  The physician also indicated that she concurred with Dr. K's 2015 opinion, including the finding "there was no indication of surgical negligence", and that more broadly, she concurred with all of Dr. K's multiple previous opinions.

The weight of the above summarized evidence indicates that the Veteran did not incur any additional disability as a result of the VA treatment he received prior to his January 2003 thoracolumbar spine surgery (i.e. the treatment received from December 2001 to January 2003).  In this regard, the April 2015 VA examiner, Dr. K., did conclude that VA's delay in recognizing and reporting the Veteran's compression fracture did not meet the standard of care that would be expected of a reasonable health care provider.  However, Dr. K did not note any residual disability as a result of the delay.  Also, in the October 2015 supplemental opinion, the VA physician specifically found that it was less likely than not that the Veteran had any additional disability as a result of a lack of appropriate or timely diagnosis of his T12 compression fracture (i.e. the delay noted by Dr. K).  The physician based this opinion on a specific review of the claims file and a specific rationale, that the medical documentation of record did not show that the Veteran had developed any neurological deficits prior to the surgery so it was less likely than not that the neurological deficits he developed much later were a result of the delay in the diagnosis and surgical treatment of the T12 fracture.  Also, there is no medical evidence to the contrary (i.e. a medical opinion tending to indicate that the pre-surgical VA medical care, including the delay in diagnosis and treating the T12 fracture, did result in any additional disability).  The Veteran has alleged that the pre-surgical VA care did result in additional disability, including as a result of delay in diagnosis and surgery.  However, while he is competent to report the symptoms he experienced, including the change in these symptoms over time, he is a layperson, without any demonstrated, specialized knowledge concerning the etiology of thoracolumbar spine disability.  Consequently, the Board attaches less probative weight to his assertions and more probative weight to the opinion of Dr. of the October 2015 VA physician.  Accordingly, because additional disability resulting from the VA pre-surgical treatment is not established, the Board does not have a basis for awarding section 1151 compensation based on such treatment.  

The weight of the above summarized evidence also indicates that the Veteran did not incur any additional disability as a result of the post-service VA treatment received.  In this regard, Dr. K, in the April 2015 opinion, concluded that based on his current and prior examinations, no additional significant disability resulted from the VA post-surgical hospitalization and follow-up assessment.  Also, the October 2015 VA physician specifically concurred with this finding.  Additionally, there is no medical opinion evidence of record directly to the contrary.  

Notably, the September 2012 private physician indicated that it would have been better if corrective surgery would have been done at the time the Veteran's January 2003 surgical hardware had failed, as he was currently left with pain and a T12 kyphotic deformity due to failure of the hardware and fusion.  However, this opinion does not constitute a finding that the VA post-surgical care proximately caused any additional disability, including that associated with surgical hardware failure; rather it just more generally indicates the surgeon's opinion that a subsequent surgery should have been performed as soon as was feasible after the hardware failure was discovered.  In this regard, even if one assumes that the residual pain and kyphotic deformity identified by the September 2012 physician constitutes additional disability resulting directly from the January 2003 surgery; that an early remedial surgery could have potentially eliminated or reduced this additional disability; and that the Veteran would have been willing to undergo an additional surgical procedure with its attendant risks, the January 2003 surgery itself would represent the proximate cause of this additional disability (i.e. the event that directly caused the residual pain) and any delay on the part of VA in recognizing the failure of the January 2003 hardware and recommending immediate remedial surgery would not constitute more than a remote contributing cause.  38 C.F.R. § 3.361(d).  This same reasoning applies to the Veteran's assertion that VA failed to inform him of the broken surgical hardware until years after learning of it and that the delay foreclosed him from receiving viable ameliorative treatment.  (Moreover, the Board finds no indication from the record that any VA practitioners were withholding information from the Veteran or that he was denied access to the results of any of the radiological testing in question in this case.  To the extent the Veteran is making such assertions, the Board does not find them credible, based on the clear radiological testing reports shown in the record and the demonstrated lack of credible reporting the Veteran has shown via his description of the nature of the falls alleged to have occurred during the post-surgical hospitalization discussed below.  Similarly, the Board does not credit his assertion that after advising him of a less intrusive alternative to his thoracolumbar spine surgery, injecting a cement like substance into the vertebrae, VA medical practitioners were at fault for "not following up with him" and allowing the time frame to perform this intervention to expire, as such action is not corroborated by the evidence of record and as mentioned, the Veteran is not found to be a credible historian).   

The September 2012 private physician also indicated that given the Veteran's kyphotic deformity and broken screws, after reviewing all previous records from the VA, it was his medical opinion that it was likely the surgical screws broke shortly after the surgery.  It is not clear exactly what time frame the physician had in mind when opining that the screws broke shortly after the surgery.  However, to the extent that the physician was opining that the screws broke during the VA post-surgical treatment the Veteran received from January 2003 to February 2003, the Board finds that this opinion is outweighed by that of Dr.K, finding that the hardware failed (i.e. screws broke) approximately 5 to 6 months after the surgery, and the concurrence of the October 2015 VA physician.  In this regard, Dr. K's opinion is based on his explicit review and discussion of the imaging reports of record whereas the September 2012 private physician's opinion included no discussion of why review of these records led him to conclude that the screws broke shortly after the surgery.  

Thus, in sum, the medical opinion evidence of record weighs against a finding that additional disability resulted from VA post-surgical care from January to February 2003 and to the extent that VA could be considered at fault in any delay in discovering the January 2003 surgical hardware failure and recommending immediate remedial surgery, such fault could not be considered as the proximate cause of any additional disability (i.e. residual pain identified by the September 2012 private physician).  Consequently, the medical evidence of record does not afford the Board a basis for awarding section 1151 compensation on the basis of VA's January to February 2003 post-surgical care resulting in additional thoracolumbar spine disability or based on any potential failure by VA to timely identify the failure of the January 2003 surgical hardware and to timely recommend immediate remedial surgery. 

The Board also notes that in regard to post-surgical treatment, the Veteran has alleged that he suffered a number of falls during his VA hospitalization following the January 2003 surgery; that VA personnel were at fault for these falls; and that at least one of the falls resulted in the failure of his surgical hardware (i.e. breaking of the screws).  In this regard, in an October 2005 statement, he indicated that he fell on at least three occasions while at the VA Hospital post-surgery.  He noted that he was unable to get to his feet following these falls and that no one was able to help him get to his feet and back into his wheel chair.  Thus, EMS had to be called to assist him.  The Veteran indicated that he believed he was re-injured on one or more of these falls.  

Also, in a subsequent September 2010 statement, the Veteran indicated that the worst of his falls during the hospitalization occurred when his left knee gave out while standing at the urinal in the bathroom.   He proceeded to lose his balance and as the nurse had removed his wheelchair, he fell onto the tile floor onto his back, completely horizontal.  As he could not get to a standing position, a larger male nurse eventually grabbed him around the upper torso and lifted him to his wheelchair.  The Veteran indicated that it was at this time, if not during the fall, that he believed his surgical hardware was broken.  He noted that he felt a pop in his back when the male nurse grabbed him and squeezed him to get him off the floor.  In a June 2015 statement, the Veteran reported that after his fall in the bathroom, two ambulance drivers helped him get off the floor and during this process, he heard and felt a popping noise in his back when he was being twisted while being helped off the floor by the two drivers. 

Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Thus, the Veteran is competent to report any sensations he experienced in his back as a result of these events.  

However, in this case, a review of the hospital treatment records reveals only that the Veteran did report a "fall to the floor" on February 4, 2003, during the night, after his knees gave away while he was attempting to use the bathroom.  There is no report of any injury resulting from the February 4, 2003 fall.  There are no accounts of any other falls, nor are there any accounts of any complaints of the Veteran experiencing a popping in the back when a nurse or ambulance drivers was helping him into his wheelchair.  Also, the Veteran's reporting of the bathroom fall is inconsistent as he indicated in his September 2010 statement that he was helped to his wheelchair by one male nurse who injured him by grabbing him around his upper torso and in his June 2015 statement, he indicated that he was assisted by two ambulance drivers who injured him by twisting him.  Additionally, a March 2003 x-ray of the thoracic spine was unremarkable, and a CT scan of the thoracolumbar spine taken in July 2003 affirmatively finds no evidence of bone graft or hardware failure at that time.  

The Veteran has asserted that the CT did show a hardware failure, and that this was kept from him to avoid liability.  The Board finds no reason to question the clear findings in the CT scan report.  The Veteran's assertion that the true findings were kept from him does not explain the explicit finding in the report.  Moreover, taken together, the fact that the Veteran did not report his account of injury from the falls at the time they occurred, or until after his claim was initially denied, the specific inconsistency in his reporting of the bathroom fall; and the lack of any documentation of any falls other than the single fall to the knees, indicates that his statements regarding the alleged falls are not credible.  Instead, the Board credits the documentation in the medical records indicating one partial fall to the knees.  The Board also credits Dr. K's essential assessment that such a fall would be expected to result in a temporary escalation of pain (i.e. no additional disability).   Further to the extent the Veteran is generally asserting that the VA post-surgical care he received from January 2003 to February 2003 resulted in additional disability, the Board finds that these lay assertions are outweighed by the above mentioned medical evidence of record.  

The Board sympathizes with the Veteran having to manage a significant thoracolumbar spine disability following a traumatic injury and unsuccessful surgery.  However, it is bound to follow the governing law and regulations.  In this case, the overall weight of the evidence weighs is against findings that the Veteran suffered any additional disability as a result of VA pre-surgical treatment from December 2001 to January 2003 or as a result of post-surgical treatment from January 2003 to February 2003.  Accordingly, the preponderance of the evidence is against this claim and it must be denied.  






ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for residual disability from a T12 fracture, based upon pre-surgical and post-surgical treatment at a Department of Veterans Affairs (VA) facility from December 2001 to January 2003 and from January 2003 to February 2003 is denied.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


